Citation Nr: 0917666	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  07-06 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right hip 
disability, to include as secondary to third degree scars on 
the thigh, knee, and calf areas of the right leg.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1953 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Veteran's case was remanded for additional development in 
January 2009.  The case is once again before the Board for 
appellate review.  

The Board notes that when the Veteran's case was before the 
Board in January 2009, the Board granted a 40 percent rating 
for the Veteran's service-connected third-degree burn scars 
on the thigh, knee, and calf areas of the right leg under 
Diagnostic Code 7801, effective May 2, 2005, the date the 
Veteran filed his claim for an increased evaluation.  The 
Board also remanded the claim in order for the agency of 
original jurisdiction (AOJ) to determine whether a separate 
disability rating was warranted under any other diagnostic 
codes.  In correspondence dated in April 2009 the Veteran 
indicated that he was satisfied with the 40 percent rating 
assigned for his service-connected third-degree burn scars on 
the thigh, knee, and calf areas of the right leg.  
Consequently, this issue is no longer on appeal.  


FINDINGS OF FACT

1.  The Veteran has tinnitus that is as likely as not related 
to military service.

2.  The Veteran does not have a right hip disability that is 
attributable to military service, or was caused or made worse 
by service-connected disability.  





CONCLUSIONS OF LAW


1.  The Veteran has tinnitus that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2008).

2.  The Veteran does not have a right hip disability that is 
the result of disease or injury incurred in or aggravated 
during active military service; a right hip disability is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2008); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  

Thus, any error related to element (4) is harmless.  
Nevertheless, as indicated above, the four content-of-notice 
requirements of Pelegrini have been met in this case.  
Additionally, the RO has provided the Veteran notice with 
respect to effective dates and rating criteria provisions by 
way of letters dated in April 2006 and February 2009.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The RO issued a letter to the Veteran in May 2005 and advised 
him of the evidence necessary to establish service connection 
on a direct and secondary basis.  In the notice letter, the 
RO also notified the Veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  It 
requested that the Veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
The RO also requested that the Veteran submit evidence in his 
possession in support of his claims.  

Additional correspondence dated in April 2006 as to both the 
disability rating and effective date elements was also 
provided to the Veteran.  That letter advised the Veteran as 
to the basis for assigning both disability ratings and 
effective dates, and explained the type of evidence necessary 
to substantiate claims for a higher evaluation and/or an 
earlier effective date.  Thus, the Board finds that the 
content of the notice provided in the May 2005 and April 2006 
letters satisfy each of the elements specified by the U.S. 
Court of Appeals for Veterans Claims (Court) in Pelegrini and 
Dingess.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the Veteran relative to the issues on appeal has been 
obtained and associated with the claims folder.  In 
particular, the Board notes that the Veteran's private and VA 
treatment records have been associated with the claims file.  
The RO also arranged for him to undergo VA examinations. 

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Factual Background

The Veteran claims that he has tinnitus related to service 
and a right hip disability secondary to service-connected 
scars on the thigh, knee, and calf areas of the right leg.  

Service treatment reports (STRs) reveal that the Veteran's 
January 1953 entrance examination and January 1956 separation 
examination revealed normal clinical evaluations of the 
Veteran's ears and musculoskeletal system.  The STRs do not 
reveal any complaints, findings or treatment related to the 
Veteran's ears or right hip.  

The Veteran was afforded a VA examination in January 1961.  
He did not report any problems associated with his ears or 
his right hip.  Examination of the ears was noted to be 
essentially negative.  He was noted to have third degree 
burns of the thigh, popliteal, knee, and calf area [of the 
right leg] with skin grafting from the anterior thigh 
bilaterally and posterior left thigh.  

The Veteran was afforded a general medical examination in 
August 1992.  He did not report any problems associated with 
his ears or his right hip.  Examination of the ears revealed 
good hearing and no discharge.  Musculoskeletal examination 
revealed no findings related to the Veteran's right hip.  

Private treatment reports dated in 1992 from St. Bernards 
Regional Medical Center, Northeast Arkansas Speech Pathology 
Services, R. Cova, Jr., M.D., and B. Dennison, M.D., are 
unrelated to the claims on appeal.  

The Veteran was afforded a VA examination in October 2005.  
He reported pain when he attempts to walk.  The examiner 
indicated that the Veteran walked with a slow shuffling gait 
secondary to hip pain.  X-rays of the right of the right hip 
revealed mild degenerative changes.  The examiner assessed 
the Veteran with mild degenerative arthritis of the right 
hip.  The examiner opined that it was not likely that the 
Veteran's hip condition was secondary to his service-
connected burns because the examiner was unable to establish 
a link in the literature connecting injuries such as the 
Veteran's burns with the development of arthritis in the hip.

The Veteran was afforded a VA audiological examination in 
October 2005.  The Veteran indicated that he has constant 
bilateral tinnitus which began while he was serving in Korea.  
He said he was in field artillery and carried ammunition to 
155 Howitzers.  He also said he was exposed to weapons during 
basic training.  He denied recreational noise exposure but 
said his occupational history included working in a diesel 
engine shop for fifteen years during which time he wore 
hearing protection.  He also indicated that he worked at 
General Motors (GM) for four years in an assembly line but 
that he was not exposed to loud noises while working at GM.  
The examiner indicated that although the Veteran reported 
that he had hearing loss during military service, it was 
difficult to relate his tinnitus, which was reported forty-
nine years after discharge, to the Veteran's military 
service.  The examiner concluded that it was not at least as 
likely as not that the Veteran's tinnitus was related to his 
military service.  

Associated with the claims file are private treatment reports 
from B. Till, M.D., dated from December 2003 to February 
2007.  The records do not include any complaints, findings or 
treatment for tinnitus.  The Veteran was noted to have 
degenerative joint disease and severe low back pain.  In 
February 2005 the Veteran was noted to have undergone a right 
hip x-ray the results of which were not included in the 
records.  He was reported to have a history of injuries and 
the records indicated that his hip was worse since that time.  

Associated with the claims file are VA outpatient treatment 
reports dated from December 1975 to January 2009.  In 
December 1975 the Veteran was reported to have undergone x-
rays of the right hip.  However, the results of such x-ray 
were not associated with the records.  The records are 
otherwise negative for any treatment, findings, or diagnoses 
related to the Veteran's right hip and tinnitus.  

Also associated with the claims file are several lay 
statements from the Veteran's wife, son, and sister-in-law 
which indicate that the Veteran had difficulty with ringing 
in his ears which began as a result of his service in an 
artillery unit.  The statements indicate that the veteran 
attempted to mask the ringing in his ears with background 
noise.   

III.  Legal Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a Veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A.  Tinnitus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for tinnitus.  

The Veteran's statements in support of his claim allege a 
continuity of symptoms since active service.  In this regard, 
the Board notes that he is competent to give evidence about 
what he experienced; for example, he is competent to discuss 
his current symptoms of tinnitus.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  The Veteran's family members also 
indicated that the veteran had symptoms of tinnitus since 
military service.  Lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
October 2005 VA examiner indicated that it was not at least 
as likely as not that the Veteran's tinnitus was related to 
military service.  However, it appears that the examiner's 
rationale for the opinion was that the Veteran did not report 
his symptoms until forty-nine years after his discharge from 
service.  The Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  If the Board concludes 
that the lay evidence presented by a Veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the Veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence.  Id.  

In this case, while the medical evidence does not reflect 
reports of tinnitus, neither do the medical records indicate 
that the Veteran ever denied symptoms of tinnitus at any time 
prior to filing his claim.  While several post-service VA 
examinations did reflect that his ears were normal, none of 
those examinations were conducted in regard to hearing loss 
or other ear disability; thus, it is unclear that the 
examiners elicited any history from the Veteran that would 
have brought forth complaints of tinnitus.  

The Board is cognizant that, even where a veteran asserts 
continuity of symptomatology since service, the Court has 
held that medical evidence is usually required to establish a 
nexus between the continuous symptomatology and the current 
claimed condition.  See Savage v. Gober, 10 Vet. App. 488, 
494-97 (1997); see also Voerth v. West, 13 Vet. App. 117 
(1999).  However, the Court has also suggested that tinnitus 
is the type of disability that a lay person is competent to 
diagnose.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).

Thus, in this instance, the Board finds that the lay 
statements of the Veteran and his relatives are at least 
sufficient to place the record in equipoise as to whether his 
tinnitus has its onset while on active duty.  Therefore, the 
benefit of the doubt rule is for application.

Given the foregoing, the claim of entitlement to service 
connection for tinnitus is granted.  In essence, when 
resolving doubt in the Veteran's favor, the competent and 
credible evidence creates a nexus between the Veteran's 
current disability and active service.  The appeal is 
granted.

B.  Right Hip 

The regulations provide that service connection is warranted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 (2006 
& 2008).  This includes any increase in disability that is 
proximately due to or the result of a service-connected 
disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended 
to state that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Although VA has indicated that 
the purpose of the regulation change was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which suggests the possibility that the recent change amount 
to a substantive change in the regulation.  Given what may be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which favors the claimant.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a right hip 
disability.  

The Veteran's STRs do not document any complaints, findings, 
or treatment for a right hip disability.  The Veteran did not 
report any problems associated with his right hip when 
examined by VA in January 1961 and August 1992.  The VA 
outpatient treatment reports indicate that that the Veteran 
underwent an x-ray of the right hip in 1975; however, the 
results of such were not included in the records.  More 
recent VA outpatient treatment reports do not reference 
treatment for a right hip disability.  The private medical 
records from Dr. Till indicate that the Veteran is diagnosed 
with degenerative joint disease.  The records state that the 
Veteran suffered from severe back pain but do not include any 
specific findings related to his right hip as the results of 
a February 2005 x-ray of the right hip were not included in 
the records.  While the records indicate that the Veteran had 
a history of injuries and that his hip was worse since, the 
records do not specifically reference the Veteran's service-
connected burn scars as the cause of his right hip issues.    

On examination in October 2005 an x-ray of the right hip 
revealed mild degenerative changes.  The examiner assessed 
the Veteran with mild degenerative arthritis of the right hip 
and opined that it was not likely that the Veteran's hip 
condition was secondary to his service-connected burns 
because the examiner was unable to establish a link in the 
literature connecting injuries such as the Veteran's burns 
with the development of arthritis in the hip.  The Veteran 
has not submitted any competent medical evidence 
contradicting these findings.  Additionally, none of the 
medical evidence of record relates his right hip to his 
period of military service or to a service-connected 
disability.  Furthermore, degenerative joint disease of the 
right hip was not manifest to a compensable degree within one 
year of separation from active duty.  38 C.F.R. § 3.307, 
3.309.  

The Board is cognizant that the Veteran is competent to 
describe experiencing pain in his right hip, and the Board 
believes that he is sincere to the extent that he reports 
currently experiencing such symptoms.  Furthermore, he has 
also alleged a continuity of symptomatology with respect to 
hip pain since service.  However, as noted, even where a 
veteran asserts continuity of symptomatology since service, 
the Court has held that medical evidence is usually required 
to establish a nexus between the continuous symptomatology 
and the current claimed condition.  See Savage, Voerth, 
supra.  

In this case, the Veteran has been service-connected since 
1961 for multiple scars as residuals of his in-service third-
degree burn injuries, to include scarring on his thigh.  
Thus, his complaints of continuous pain in the area of his 
right hip, while probative evidence, do not necessarily 
resolve the question of whether his current degenerative 
joint disease is related to his service-connected burn 
injury, as such complaints are not inconsistent with the 
already service-connected scarring.  As noted, as a lay 
person, the Veteran is not competent to offer an opinion on 
complex medical questions, to include attributing his current 
underlying degenerative joint disease to his in-service 
injury.  See Jandreau, 492 F.3d at 1377 (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  In this instance, the Board finds that the 
conclusion of the VA competent health care specialist, who 
reviewed his treatment records and conducted a thorough 
examination, is the most probative evidence of record as to 
the relationship between his degenerative joint disease of 
the right hip and his in-service injuries, and that this 
opinion outweighs the Veteran's lay reports of a continuity 
of symptomatology since service.

In short, as there is no competent evidence establishing that 
the Veteran's right hip disability began in service or is 
related to military service or a service-connected 
disability, and, in fact, the only competent medical opinion 
finds no such relationship, the Board concludes that the 
Veteran's claim must be denied.  The Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  The Board is unable to identify a 
reasonable basis for granting service connection for a right 
hip disability.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a right hip disability 
to include as secondary to third-degree burn scars on the 
thigh, knee, and calf areas of the right leg is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


